DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 3, 4, 9,  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugirtharaj et al (US 20180302842) in view of Chun et al (US 20140254419) and further in view of Hammarwall et al (US 20150117392).

As to claim 1 Sugirtharaj discloses a method by which a base station establishes a cell in a wireless communication system (Sugirtharaj ¶0045- 2nd sentence- deploying new nodes in general), the method comprising: detecting cell IDs of neighboring cells using synchronization signals transmitted from the neighboring cells; (Sugirtharaj ¶0026- 1st and 2nd sentence- The PSS and SSS are used for coarse synchronization, when needed, and for cell identification¶0024- 2nd sentence).
Sugirtharaj however is silent in identifying, based on the cell IDs, whether resources for transmitting common reference signals (CRSs) transmitted from the neighboring cells overlap each other and estimating channels of the neighboring cells using the CRSs.
However in an analogous art Chun remedies this deficiency: (Chun¶0084- 1st sentence- base station may determine the resource elements to which the CRS is mapped based on the cell ID in order to decrease the inter-cell interference; Chun¶0085; Chun¶0086- last sentence- the region may be overlapped; ¶0096- 1st sentence- measuring channel after detecting the CRS same as the existing method of measuring the inter-cell interference); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sugirtharaj with that of Chun for the purpose of determining resource elements to which CRSs are mapped (Chun ¶0084- 1st sentence)
Sugirtharaj and Chun however are silent wherein determining an interference environment to establish a cell using a result of identification and the estimated channels- in other words the BS deploys a cell with regard to measured interference However in an analogous art Hammarwall remedies this deficiency: Hammarwall ¶0108- 1st – last sentence- in a heterogeneous deployment where at least one pico node shares the same cell ID as a macro node…. terminals that connect to the macro will, due to the interfering signals transmitted from the pico nodes on the CRS positions, still measure relevant interference. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sugirtharaj and Chun with that of Hammarwall for the purpose of measuring relevant interference based on deployed nodes (Hammarwall ¶0108- last sentence).
 
As to claim 3 the combined teachings of Sugirtharaj, Chun, Hammarwall and Yoon disclose the method as claimed in claim 1, wherein the determining of the interference environment comprises determining the interference environment based on whether the resources for transmitting the CRSs from the neighboring cells overlap and whether resources for transmitting data from the neighboring cells overlap (Chun Fig.7 and 8, ¶0067; ¶0086- last sentence; Hammarwall ¶0108- 1st sentence).

As to claim 4 the combined teachings of Sugirtharaj, Chun, Hammarwall and Yoon disclose the method as claimed in claim 3, wherein the determining of the interference environment comprises: identifying cells for which the resources for transmitting the data overlap among cells for which the resources for transmitting the CRSs do not overlap and identifying cells for which the resources for transmitting the data overlap among cells for which the resources for transmitting the CRSs overlap (Chun Fig.7 and 8, ¶0067; ¶0086- last sentence; Hammarwall ¶0108- 1st sentence);

As to claim 9 Sugirtharaj discloses a base station (Sugirtharaj Fig.9, ¶0115) for establishing a cell in a wireless communication system (Sugirtharaj ¶0045- 2nd sentence- deploying new nodes in general), the base station comprising: a transceiver (901 of Fig.9) configured to transmit and receive a signal from a neighboring cell; a controller (Sugirtharaj 902 of Fig.9) configured to detect cell IDs of Sugirtharaj ¶0026- 1st and 2nd sentence- The PSS and SSS are used for coarse synchronization, when needed, and for cell identification; ¶0024- 2nd sentence), and a storage unit configured to store information obtained by detecting a signal received from the neighboring cells (Sugirtharaj 903 of fig.9).
Sugirtharaj however is silent in identifying, based on the cell IDs, whether resources for transmitting common reference signals (CRSs) transmitted from the neighboring cells overlap each other, to estimate channels of the neighboring cells by using the CRSs. However in an analogous art 
Chun remedies this deficiency: (Chun¶0084- 1st sentence- base station may determine the resource elements to which the CRS is mapped based on the cell ID in order to decrease the inter-cell interference; Chun¶0085; Chun¶0086- last sentence- the region may be overlapped) (Chun ¶0096- 1st sentence- measuring channel after detecting the CRS same as the existing method of measuring the inter-cell interference); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sugirtharaj with that of Chun for the purpose of determining resource elements to which CRSs are mapped (Chun ¶0084- 1st sentence).
Sugirtharaj and Chun however are silent to determine an interference environment to establish a cell by using a result of identification and the estimated channels- in other words the BS deploys a cell with regard to measured interference. However in an analogous art Hammarwall remedies this deficiency: Hammarwall ¶0108- 1st – last sentence- in a heterogeneous deployment where at least one pico node shares the same cell ID as a macro node…. terminals that connect to the macro will, due to the interfering signals transmitted from the pico nodes on the CRS positions, still measure relevant interference. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sugirtharaj and Chun with that of Hammarwall for the purpose of measuring relevant interference based on deployed nodes (Hammarwall ¶0108- last sentence).
As to claim 11 the combined teachings of Sugirtharaj, Chun and Hammarwall disclose the base station as claimed in claim 9 wherein the controller further comprises an interference environment determination unit configured to determine the interference environment based on whether the resources for transmitting the CRSs from the neighboring cells overlap and whether resources for transmitting data from the neighboring cells overlap(Chun Fig.7 and 8, ¶0067; ¶0086- last sentence; Hammarwall ¶0108- 1st sentence)., and wherein the interference environment determination unit performs: identifying cells for which the resources for transmitting the data overlap among cells for which the resources for transmitting the CRSs do not overlap and identifying cells for which the resources for transmitting the data overlap among cells for which the resources for transmitting the CRSs overlap (Chun Fig.7 and 8, ¶0067; ¶0086- last sentence; Hammarwall ¶0108- 1st sentence).


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugirtharaj in view of Chun in view of Hammarwall and further in view of Yoon (US 20120044796).

As to claim 2 the combined teachings of Sugirtharaj, Chun and Hammarwall disclose the method as claimed in claim 1, however silent wherein the identifying comprises identifying whether the resources for transmitting the CRSs overlap by comparing remainders obtained by dividing the detected cell IDs by a previously input value. However in an analogous art Yoon remedies this deficiency: (Yoon ¶101- 3rd sentence- when the Cell_ID_Group number of base station (cell)-specific information pieces is to be discriminated, a quotient and a remainder generated by dividing Cell_ID_Group by M (or N) are obtained, and the quotient and the remainder are determined). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the (Yoon ¶0029).

As to claim 10 the combined teachings of Sugirtharaj, Chun and Hammarwall disclose the base station as claimed in claim 9, however silent wherein the controller further comprises an interference environment determination unit configured to identify whether the resources for transmitting the CRSs overlap by comparing remainders obtained by dividing the detected cell IDs by a previously input value. However in an analogous art Yoon remedies this deficiency: (Yoon ¶101- 3rd sentence- when the Cell_ID_Group number of base station (cell)-specific information pieces is to be discriminated, a quotient and a remainder generated by dividing Cell_ID_Group by M (or N) are obtained, and the quotient and the remainder are determined). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sugirtharaj, Chun and Hammarwall with that of Yoon for the purpose of detecting changes in interference environment (Yoon ¶0029).

Allowable Subject Matter
Claims 5-8, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462